Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 6, 8-9, 11-14 are presented for examination.

Allowable Subject Matter
Claims 1, 6, 8-9, 11-14 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of the record teaches or fairly suggests all the claimed limitation, especially the limitation of a physical frame including a first subframe including a control information resource, and at least one second subframe each including a reference signal resource and a data signal resource, the at least one second subframe each including no control information resource, and the control information resource includes first control information indicating whether a first quantity of second subframes configured subsequent and adjacent to the first subframe is one or more.  None of the prior art disclosed to format physical frames with the specific arrangement as claimed.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Fang et al, US 2011/0235547

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
February 15, 2022